COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         David Lee Daniels, III v. ZLOS Investment Trust
Appellate case number:       01-22-00246-CV
Trial court case number:     1181380
Trial court:                 County Civil Court at Law No. 4 of Harris County

       On March 30, 2022, appellant David Lee Daniels, III filed a pro se notice of appeal
from the trial court’s March 24, 2022 final judgment in favor of appellee ZLOS Investment
Trust. The appellate record was due to be filed by May 30, 2022. See TEX. R. APP. P. 35.1.
The clerk’s record was filed with the Clerk of this Court on May 23, 2022, however, no
reporter’s record was filed. On June 8, 2022, the Court granted a request for extension
from the official court reporter for the County Civil Court at Law No. 4, extending the
deadline for the filing of the reporter’s record to June 17, 2022.
       On June 14, 2022, prior to the reporter’s record being filed, appellant filed a brief
with the Court. Because the reporter’s record had not been filed, and the appellate record
not yet complete, the time for filing appellant’s brief had not come due. See TEX. R. APP.
P. 38.6(a). The reporter’s record was subsequently filed with the Court on June 18, 2022.
Because the reporter’s record had not been filed at the time appellant filed his brief, the
brief does not contain any “record references” or “a clear and concise argument for the
contentions made, with appropriate citations to authorities and the record.” TEX. R. APP.
P. 38.1(d), (g), (i).
        Texas Rule of Appellate Procedure 38.1 outlines the items which must be included
in an appellant’s brief. A party’s failure to comply with the requirements of Rule 38.1 can
result in the Court striking a brief, and ultimately, in dismissal of an appeal. See Bennett
v. Jenkins, No. 01-21-00557-CV, 2022 WL 3268531, at *2 (Tex. App.—Houston [1st
Dist.] Aug. 11, 2022, no pet. h.) (per curiam) (dismissing appeal for want of prosecution
where pro se appellant failed to file “corrected brief” after Court struck brief for failure to
comply with Texas Rule of Appellate Procedure 38.1). Appellant’s brief fails to comply
with Rule 38.1.
        First, appellant’s brief includes a section titled “[t]imeline & [p]rocedural [h]istory.”
The rules do not include such a section heading among the required items. See TEX. R.
APP. P. 38.1. To the extent this section is intended as a “statement of the case,” it fails to
comply with the rules because a statement of the case “should be supported by record
references, should seldom exceed one-half page, and should not discuss the facts.” See
TEX. R. APP. P. 38.1(d). To the extent this section is intended as a portion of the “statement
of facts,” it fails to comply with the rules because a statement of facts “must state concisely
and without argument the facts pertinent to the issues or points presented,” and further, the
“statement must be supported by record references.” See TEX. R. APP. P. 38.1(g). This
section of appellant’s brief does not include any record references, is approximately eleven
pages long, and includes an argumentative discussion of the purported facts.
        Rule 38.1 further requires an appellant’s brief to include an “issues presented”
section which “must concisely state all issues or points presented for review.” See TEX. R.
APP. P. 38.1(f). Appellant’s brief does include an “issues presented” section, however, it
fails to comply with the rules as the section is approximately eight pages long and does not
limit its discussion to a concise statement of the issues or points presented for review.
       Additionally, an appellant’s brief in an appellate court “must not exceed . . . 15,000
words if computer generated, and 50 pages if not.” See TEX. R. APP. P. 9.4(i)(2)(B).
Further, a brief “must include a certificate . . . [of] an unrepresented party stating the
number of words in the document.” See TEX. R. APP. P. 9.4(i)(3). Appellant’s prematurely
filed brief does not include any certificate of compliance stating the number of words in
the document.
        For these reasons, the Court strikes appellant’s brief filed on June 14, 2022 for
failure to comply with the briefing requirements set forth in Texas Rules of Civil Procedure
9.4 and 38.1. Appellant is directed to file a corrected brief that complies with the
requirements of the Texas Rules of Civil Procedure within thirty days of the date of this
order. See TEX. R. APP. P. 9.4, 38.1, 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Justice Amparo Guerra
                    × Acting individually  Acting for the Court


Date: 08/30/2022